Title: To George Washington from Samuel Hanson, 27 January 1787
From: Hanson, Samuel (of Samuel)
To: Washington, George



Sir
Alexa[ndria] 27th Jany 1787

Your instructions of this date, respecting your Nephews, I shall punctually follow. I have taken an Acct of the cloathes they brought with them, and shall take care that they are neither lost or abused. I had advised them to send their Shoes to be mended at Mount-Vernon, as the Tradesmen charge nearly the first cost of the shoes for the slightest repairs. If my proposal meet with your approbation, I shall see that they are sent; as also any of their cloth cloathes that require the Tailor—I think it my duty to promote your views relative to their frugality, and shall endeavour to check any inclinations they may discover of a contrary

tendency. With perfect respect I remain, Sir your most obedt Servt

S. Hanson of Saml

